      Case 3:21-cv-01614-B Document 19 Filed 07/27/21               Page 1 of 3 PageID 532



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


 BISOUS BISOUS LLC,                                 §
                                                    §
          Plaintiffs,                               §
                                                    §
 v.                                                 §           C.A. No. 3:21-cv-01614-B
                                                    §
 THE CLE GROUP, LLC,                                §
                                                    §
          Defendant.                                §
                                                    §


  THE CLE GROUP, LLC’S UNOPPOSED MOTION FOR A 1-DAY EXTENSION OF
 TIME TO FILE RESPONSE TO PLAINTIFF’S APPLICATION FOR A TEMPORARY
    RESTRAINING ORDER AND MOTION FOR PRELIMINARY INJUNCTION


         Defendant The CLE Group, LLC hereby moves the Court for an Order extending

Defendant’s deadline to file a Response to Plaintiff’s Application for a Temporary Restraining

Order and Motion for Preliminary Injunction from 5:00 p.m. CT today, July 27, 2021 until 5:00

p.m. CT tomorrow, July 28, 2021. In support of its motion, Defendant states as follows:

         1. On July 23, 2021, the Court entered its Electronic Order (Dkt. 15), requiring Defendant

            to “enter an appearance in this matter and file a response to 12 Plaintiff’s Motion for a

            Temporary Restraining Order on or before Tuesday, July 27, 2021 at 5:00 p.m.” Id.

         2. Buether Joe & Counselors, LLC were retained by Defendant on Friday, July 23, 2021.

         3. On Friday, July 23, 2021, counsel for Defendant filed their Notices of Appearance.

         4. Counsel has been diligently drafting a Response, however, Counsel is awaiting certain

            documents, including a signed Declaration from Defendant, which is to be included in

            the Appendix filed with the Response.




THE CLE GROUP, LLC’S MOTION FOR 1-DAY EXTENSION                                      PAGE 1
   Case 3:21-cv-01614-B Document 19 Filed 07/27/21                Page 2 of 3 PageID 533



       5. In addition, counsel anticipates filing video clips with the Response, which will need

           to be submitted to the Court manually before 4:30 p.m. on the day of filing.

       6. Counsel is seeking a 1-day extension to file the Response to Plaintiff’s Application for

           a Temporary Restraining Order and Motion for Preliminary Injunction.

       7. Plaintiff does not oppose the motion.

       8. Defendant’s motion is not filed for delay or any other improper purpose.

       For foregoing reasons, Defendant respectfully request that its motion for a 1-day extension

of time to respond to Plaintiff’s Application for a Temporary Restraining Order and Motion for

Preliminary Injunction be granted.



Dated: July 27, 2021                         Respectfully submitted,

                                             BUETHER JOE & COUNSELORS, LLC

                                             By:    /s/ Kenneth P. Kula
                                                    Eric W. Buether
                                                    State Bar No. 03316880
                                                    Eric.Buether@BJCIPLaw.com
                                                    Christopher M. Joe
                                                    State Bar No. 00787770
                                                    Chris.Joe@BJCIPLaw.com
                                                    Kenneth P. Kula
                                                    State Bar No. 24004749
                                                    Ken.Kula@BJCIPLaw.com

                                                    1700 Pacific Avenue
                                                    Suite 4750
                                                    Dallas, Texas 75201
                                                    Telephone:     (214) 730-5660
                                                    Facsimile:     (972) 707-1248

                                                    ATTORNEYS FOR DEFENDANT
                                                    THE CLE GROUP, LLC




THE CLE GROUP, LLC’S MOTION FOR 1-DAY EXTENSION                                   PAGE 2
   Case 3:21-cv-01614-B Document 19 Filed 07/27/21                 Page 3 of 3 PageID 534



                              CERTIFICATE OF CONFERENCE

       The undersigned hereby certifies that on this date he conferred with Plaintiff’s counsel, Mr.

David Conrad, requesting a 1-day extension to respond to Plaintiff’s motion for TRO and

Preliminary Injunction. Counsel for Plaintiff stated that the instant motion is unopposed. See Local

Rule CV-7.1(a), (b).


                                                     /s/ Kenneth P. Kula
                                                     Kenneth P. Kula




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5.1(d) on this 27th day of July, 2021.


                                                     /s/ Kenneth P. Kula
                                                     Kenneth P. Kula




THE CLE GROUP, LLC’S MOTION FOR 1-DAY EXTENSION                                     PAGE 3
